This suit in equity is before the court on an appeal from the final decree of the sitting Justice. The cause was heard upon bill, answer, replication and proofs, and was argued by counsel.
Annie Carney is a sister of the' plaintiff. Mary Sullivan is the plaintiff’s daughter.
In August, 1893, the plaintiff held the agreement of the Hallowell Savings Institution to convey to her a house and lot of land in Hallowell. By agreement of the parties the property was conveyed to Annie Carney, the defendant, on payment by her to the grantor of the sum then due from the plaintiff to the grantor on account of the purchase price. In July, 1909, Annie Carney conveyed the property to Mary Sullivan, the other defendant. From 1887 to the date of the filing of the bill, the property has been the homestead of the plaintiff, and the defendants made their home with the plaintiff while not employed elsewhere.
The prayer of the bill is that said real estate may be decreed to have been held in trust by said Annie Carney, and now by said Mary Sullivan, and that the defendants be ordered to reconvey to the plaintiff the land and buildings described in the bill.
Counsel were in substantial agreement as to the questions of law involved, but sharply contended as to the terms of the agreement claimed by the plaintiff.
The sitting Justice decided all matters of fact in the plaintiff’s favor, and made his decree accordingly. That decision will not be reversed unless it clearly appears to be erroneous. The burden of showing the error lies on the appellant. From a careful reading of the testimony we are satisfied that the decision of the single Justice *585is supported by the evidence. Appeal dismissed. Decree below affirmed with additional costs.
Beane & Beane, for plaintiff. B. F. Maher, for Mary Sullivan. M. E. Sawtelle, for Annie Carney.